Citation Nr: 1022163	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals, coronary 
artery disease (CAD), status post coronary artery bypass 
grafting (CABG), for accrued benefits purposes.  

2.  Entitlement to service connection for the Veteran's cause 
of death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955, 
with subsequent service in the Army Reserve.  The Veteran 
died in June 2006.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, in which the RO denied 
service connection for residuals, CAD, status post CABG, and 
denied compensation pursuant to 38 U.S.C.A. § 1151 for 
hepatitis C, for accrued benefits purposes, and denied 
service connection for the Veteran's cause of death.  The 
appellant filed a notice of disagreement (NOD) in October 
2007, and these issues were addressed in an August 2008 
statement of the case (SOC).   

In her substantive appeal, received in September 2008, the 
appellant checked the box indicating that she wanted to 
appeal all of the issues listed on the SOC; however, she 
clarified that she was only appealing the issues of 
entitlement to service connection for residuals of CAD, for 
accrued benefits purposes, and entitlement to service 
connection for the Veteran's cause of death.  With her 
substantive appeal, she submitted a statement in which she 
specifically indicated that she was withdrawing the claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  Accordingly, 
only those issues listed on the title page are currently in 
appellate status.  See 38 C.F.R. § 20.200 (2009) (appeal 
consists of a timely filed notice of disagreement and, after 
issuance of a statement of the case, a substantive appeal). 

In correspondence received in February 2006, the Veteran 
reported that he lost his hearing every time he shot guns 
during basic training, and that he continued to have a bad 
ringing in his ears.  This statement raises a claim for 
service connection for tinnitus; however, such claim was not 
addressed prior to the Veteran's death in June 2006.  The 
claim for service connection for tinnitus, for accrued 
benefits purposes, has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this claim, and it is referred to the AOJ for appropriate 
action.   

The issue of entitlement to service connection for the 
Veteran's cause of death is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  At the time of the Veteran's death in June 2006, he had a 
claim pending for service connection for a heart disorder.

3.  The appellant filed her claim for accrued benefits in 
September 2006.

4.  CAD was not shown in service, or for many years 
thereafter, and there is no competent, probative evidence of 
or opinion even suggesting a medical nexus (or, relationship) 
between CAD and service.





CONCLUSION OF LAW

For accrued benefits purposes, CAD was not incurred in or 
aggravated by active service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the appellant's claim for accrued benefits was 
received in September 2006.  Thereafter, she was notified of 
the general provisions of the VCAA by the RO in 
correspondence dated in November 2006.  This letter notified 
the appellant of VA's responsibilities in obtaining 
information to assist her in completing her claims, 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claims, and provided other 
pertinent information regarding the VCAA.  Thereafter, the 
claim was reviewed and the September 2007 rating decision was 
issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim.  The Board acknowledges that the 
appellant has not been provided notice regarding the 
assignment of disability ratings and effective dates; 
however, as will be discussed below, the claim for service 
connection for residuals, CAD, for accrued benefits purposes, 
is being denied.  As such, no disability rating or effective 
date is being assigned, and any deficiency in the notice to 
the appellant regarding disability ratings and effective 
dates for the award of benefits is harmless error.

The appellant has been made aware of the information and 
evidence necessary to substantiate the claim herein decided 
and has been provided opportunities to submit such evidence.  
A review of the claims file shows that VA has conducted 
reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claim during the course of this 
appeal.  The Veteran's service treatment records and VA and 
private treatment records have been obtained and associated 
with his claims file.  

The Board recognizes that a VA medical opinion regarding the 
claim for service connection for residuals of CAD has not 
been obtained; however, as this is a claim for accrued 
benefits purposes, the evidence of record at the time of the 
Veteran's death must suffice.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(d)(4).  

Further, the record reflects that the Veteran was in receipt 
of Social Security disability benefits during his lifetime.  
Social Security Administration (SSA) records have not been 
associated with the claims file; nevertheless, as the claim 
for accrued benefits must be decided based on the evidence of 
record at the time of the Veteran's death, remand to attempt 
to obtain these records is not warranted.  Id.  Further, the 
Veteran was 73 years old at the time of his death.  Hence, 
under 42 U.S.C. § 402, his SSA disability award was 
automatically converted to "old age" benefits when he 
turned 65.  In light of that fact, and the fact that the 
Social Security's Document Retention Schedule requires the 
destruction of any disability records when a beneficiary 
turns 72, there is no duty to secure any records from that 
agency. 

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not been requested or obtained.  
She has been notified of the evidence and information 
necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Law and Regulations

VA law provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
or her death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid will, upon the death of such person, be paid as 
defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000(a) (2009).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death. 38 C.F.R. 
§ 3.1000(d)(4). 

A claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

An application for accrued benefits must be filed within one 
year after the death of the veteran.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(c).

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.   Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, 
including cardiovascular-renal disease, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  Such diseases shall be presumed to have 
been incurred in service even though there is no evidence of 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.   38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Factual Background and Analysis

In February 2006, the Veteran filed a claim for service 
connection for a heart disorder.  He died in June 2006.  The 
appellant's application for VA benefits was received in 
September 2006.  The Board finds that a claim for accrued 
benefits was timely filed and that the claim for service 
connection for residuals of CAD must be decided based upon 
the evidence in VA's possession on or before the date of the 
Veteran's death.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for residuals of CAD, for accrued benefits 
purposes, is not warranted.  

Service treatment records are negative for complaints 
regarding or treatment for a heart disorder.  On separation 
examination in May 1955, clinical evaluation of the heart was 
normal.  On periodic examination for the Army Reserves in 
October 1959, clinical evaluation of the heart was again 
normal.  

Post-service records of VA treatment dated from June 1974 to 
June 2006 reflect diagnoses of and treatment for CAD.  On VA 
examination in March 1979, clinical evaluation of the heart 
revealed cardiac dullness 7.7cm. by 9.4 cm, with four PVC's 
(premature ventricular contractions) in a minute.  Other than 
occasional ventricular premature contractions, the heart was 
regular in rate and rhythm, with no murmurs, rubs, or 
gallops.  A discharge summary from VA hospitalization in 
August and September 1980 reflects that the Veteran was 
admitted for unstable angina.  He gave a history of more than 
a 40-pack year history of smoking, but denied a history of 
hypertension or heart disease.  He indicated that, 
approximately eight days earlier, he experienced his first 
attack of chest pain while working on a construction job.  He 
underwent cardiac catheterization.  The diagnoses were 
atherosclerotic cardiovascular disease, triple vessel CAD by 
cardiac catheterization, and history of unstable angina.  He 
subsequently underwent CABG in November 1980.  A discharge 
summary from hospitalization in May 1981 reflects that the 
Veteran underwent CABG in November 1980 and that 
hospitalization on retrospective review revealed strong 
evidence for an anteroseptal myocardial infarction 
postoperative.  The description of the Veteran's hospital 
course indicates that it was clear to the staff, upon 
reviewing his records, that the Veteran had an anterior 
myocardial infarction damage after his CABG.  The pertinent 
diagnosis was atherosclerotic heart disease, status post 
triple bypass grafting, November 1980, all grafts occluded, 
stable angina, and anteroseptal myocardial infarction, post 
triple bypass grafting, November 1980.  A March 1992 record 
of VA treatment reflects that the Veteran underwent a 
dipyridamole thallium stress scintigraphy for 
arteriosclerotic heart disease status post myocardial 
infarction, 1980.  The test revealed an antero-apical 
myocardial scar.  A November 2005 record of VA treatment 
reflects a past medical history of a myocardial infarction in 
1953.  EKG revealed an anterior infarct, age undetermined.  
The pertinent impression was CAD status post CABG with 
previous myocardial infarction in 1953.  

In a statement submitted with his February 2006 claim for 
service connection, the Veteran stated that he passed out one 
morning, about eight weeks after entry into service, and was 
sent to the hospital with a fever, chest pains, and shortness 
of breath.  He reported that he was never told what was wrong 
with him, but that he believed he had a heart attack during 
service, which was the cause of his 1953 chest pains.  He 
stated that, from time to time, after being hospitalized in 
1953, he experienced severe chest pains and shortness of 
breath.  

During his lifetime, in support of his claim for service 
connection, the Veteran submitted copies of letters he had 
written to his family in August 1953, while hospitalized 
during service.  These letters include the Veteran's 
description of chest pain.  In February 2006, the Veteran 
submitted letters from his sisters, in which they reported 
that he was hospitalized for chest pains during service, and 
that they visited him in the hospital in 1953.  

The appellant contends that the Veteran had a heart attack 
while on active duty.  

The Veteran is competent to describe chest pain during 
service, as reflected in statements made during his lifetime, 
including August 1953 letters to his family.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91- 93 (1995).  Nevertheless, 
as the Veteran is not shown to be other than a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as the diagnosis of heart attack during service.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  There is simply no evidence 
of a heart disorder during service.  Rather, service 
treatment records reflect that the Veteran was hospitalized 
in July and August 1953 with diagnoses of pharyngitis and 
pleurisy.  

While the November 2005 record of VA treatment includes a 
finding of a 1953 myocardial infarction, this treatment 
record reflects that the physician was merely transcribing 
history provided by the Veteran, and as such, does not 
constitute competent medical evidence of a heart attack 
during service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).  Further, the discharge summary 
from the Veteran's May 1981 hospitalization reflects that he 
was diagnosed with a myocardial infarction after his 1980 
CABG.  

Furthermore, despite the medical evidence of current CAD at 
the time the Veteran filed his claim for service connection 
in February 2006, there is simply no competent, probative, 
medical evidence or opinion even suggesting a relationship 
between CAD and service.  In short, the evidence of record at 
the time of the Veteran's death does not include any 
competent medical evidence to support the claim for service 
connection for CAD on a direct basis.

The Board recognizes that the Court has held that credible 
evidence of continuity of symptomatology is one type of 
evidence that may indicate a current disability is associated 
with service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  To the extent that the Veteran's February 2006 
statement, that he experienced severe chest pains and 
shortness of breath from time to time after being in the 
hospital in 1953, reflects a continuity of symptomatology 
since service, the Board notes that such report is 
contradicted and outweighed by the contemporaneous evidence 
of record.  In this regard, in his Report of Medical History 
at separation in May 1955, the Veteran indicated that he did 
not have, nor had he ever had, shortness of breath or pain or 
pressure in the chest.  Further, the discharge summary from 
his VA hospitalization in August and September 1980, the 
Veteran reported that he had his first attack of chest pain 
eight days earlier and, during VA treatment in June 2002, he 
denied chest pain since he was last seen.  He continued to 
deny chest pain during VA treatment in August 2003, January 
2004, July 2004, and August 2005.  

Additionally, the Board notes that there is no evidence that 
CAD manifested itself to a compensable degree within one year 
of the Veteran's separation from military service.  Rather, 
the Veteran himself reported in February 2006 that his heart 
problem was discovered in 1980.  This is consistent with the 
medical evidence of record, which reflects diagnoses of CAD 
in 1980.  There is simply no medical evidence of CAD during 
the first year following separation from service.  Thus, 
service connection is not warranted for CAD on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  The Board also points out that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In short, there is no competent medical evidence to support 
the claim for service connection for CAD, for accrued 
benefits purposes.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and her 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claim turns on the medical matter of 
etiology, or medical relationship between a disability and 
service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and her representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 
492 (1992).  See also Routen, 10 Vet. App. at 186.  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection, for accrued benefits purposes, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as competent and probative evidence does not support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 

ORDER

Entitlement to service connection for residuals, CAD, status 
post CABG, for accrued benefits purposes, is denied  

REMAND

The Board's review of the claims file reveals that further 
action on the claim for service connection for the Veteran's 
cause of death is warranted.  The provisions of the VCAA are 
applicable to this claim.  In a claim for dependency and 
indemnity compensation (DIC) (to include service connection 
for the cause of the Veteran's death), VCAA notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The RO sent the appellant a VCAA notice letter in October 
2006.   This letter was returned by the United States Postal 
Service, and a new letter was sent to the appellant in 
November 2006.  This VCAA notice letter advised her that, in 
support of her claim for DIC, VA needed evidence showing that 
the Veteran died in service or medical evidence showing that 
the Veteran's service-connected conditions caused or 
contributed to his death.  In an attachment describing what 
the evidence had to show to substantiate her claim, the RO 
advised the appellant that, to support her claim for DIC, the 
evidence had to show that the Veteran died while on active 
duty or that he died from a service-connected disease or 
injury.  The Board notes that the Veteran was not service-
connected for any disabilities at the time of his death; 
however, the November 2006 VCAA notice letter did not provide 
the appellant with an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  Therefore, the AMC/RO 
should ensure that the appellant receives corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that includes an explanation of the evidence and information 
required to substantiate her DIC claim in accordance with 
Hupp.  The AMC/RO should also ensure that the letter meets 
the requirements of Dingess/Hartman, as appropriate.  

Service connection for the cause of a veteran's death 
requires evidence that a service connected disability was a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  A service connected disability 
will be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

As indicated above, the Veteran died in June 2006.  His death 
certificate indicates that the immediate cause of his death 
was respiratory failure due to or as a consequence of lung 
carcinoma.  At the time of the Veteran's death, service 
connection was not in effect for any disability.  

Service treatment records reflect that the Veteran was 
hospitalized in July and August 1953, with a diagnosis of 
pleurisy.  In correspondence written to his family in August 
1953, while in the hospital, he described an inability to 
catch his breath.  In his February 2006 statement submitted 
with his claim for service connection, he reported that he 
suffered with shortness of breath from time to time after 
being the hospital in 1953.  

In light of the in-service diagnosis of pleurisy, the post-
service complaints of shortness of breath, and the fact that 
the claim for service connection for the Veteran's cause of 
death is being remanded to provide the appellant with 
appropriate notice, the Board finds that a VA medical opinion 
would be helpful in resolving the claim for service 
connection for the Veteran's cause of death.  See 38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that meets the 
requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
appropriate, and includes an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service connected in 
accordance with Hupp v. Nicholson, 21 
Vet. App. 342 (2007). 

2.  The AMC/RO should contact the 
appellant, and obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who treated the Veteran 
for lung cancer.  After the appellant has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file.  The appellant and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the appellant the 
opportunity to obtain and submit those 
records for VA review. 

3.  Thereafter, the claims folder is to 
be referred to a VA  physician for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's cause of 
death, lung cancer, was incurred in or 
aggravated by service.  Any opinion 
provided should be based on a review of 
the medical evidence of record, and sound 
medical principles.  A complete rationale 
for all opinions expressed should be set 
forth in the report.  The physician 
should specifically consider and address 
in the in-service diagnosis of pleurisy.  

The claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

4.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


